Exhibit 21.1 List of Subsidiaries of Marin Software Incorporated as of December 31, 2016 Wholly-Owned Subsidiary Jurisdiction Marin Software Irish Holding Limited Ireland Marin Software Limited Ireland Marin Software Limited (United Kingdom) United Kingdom Marin Software GmbH Germany Marin Software SARL France Marin Software K.K. Japan Marin Software Pte. Ltd. Singapore Marin Software Pty Ltd. Australia Marin Software (Shanghai) Co., Ltd. People’s Republic of China NowSpots, Inc. United States of America SocialMoov S.A.S. France SocialMoov Limited United Kingdom
